Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant made the election of Group f, directed to the embodiment with a cross section in figures 10, without traverse, in the response dated 11/05/2021 is acknowledged. 

This application is in condition for allowance except for the presence of claims 5, and 10-19 directed to inventions non-elected without traverse. 
In claim 5, note the claim recites “the base member is integrally formed with the body portion” and defined as integrally molded shown in the embodiment of fig. 5, 6.  Note that the claim 1 recites the base member as separate member with attachment portion. “a base member  configured to be attached to the body portion; wherein the base member comprises an attachment portion configured to attach the nipple to the fluid reservoir”. Claim 5 would not be possible because integrally molded embodiment does not require the attachment portion between the base member and the nipple and would be subjected under 112 rejection if rejoined.
Independent claims 10-19 does not include all claimed subjected matter and previously withdrawn as being directed to non-elected inventions.

Accordingly, claims 5 and 10-19 have been cancelled.

The Restriction/Election dated 11/05/2021 on certain embodiments are hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 6, and 8-9 are hereby rejoined.

Claims 1-4, and 6-9 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733